DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Request for Continued Examination and Amendment filed January 15, 2021.  

This application is in condition for allowance except for apparent typographical errors in claim 20 that were not in claim 20 as originally filed.  Accordingly, claim 20 is amended to its original form without the apparent typographical errors in the Examiner’s Amendment below.




Examiner’s Amendment

Amend claim 20 as follows: 
20.	A method for manufacturing an organic electronic device comprising a step of forming an organic layer on a substrate in which an organic electronic element is formed on its upper part, so that the encapsulating composition of claim 1 seals the entire surface of the organic electronic element.

Allowable Subject Matter

Claims 1-2 and 4-20 are allowed.  

The following is a statement of reasons for allowance: the previously applied rejections are overcome for the reasons explained on pages 5-7 of Applicant’s January 15, 2021 Amendment.  Applicant explains that, as “stated in the specification, by controlling the boiling point of the compound within the claimed range, the claimed invention provides a sealing material which can have excellent moisture barrier properties from the outside while realizing excellent printability even at a high temperature in an inkjet process, and prevent damage applied to the element due to suppressed outgas. See Specification, ¶ [0016]. Ishiguro only discloses that the use of the oxetane compound improves the curing rate, but does not recognize these features derived from the use of specific compound having an oxetane group” (last full paragraph on page 7 of Applicant’s January 15, 2021 Amendment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826